Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

This application is a 371 of PCT/US18/28056, filed on 04/18/2018.
Claims 33-52 are currently pending in the instant application.
The preliminary amendment filed on 10/18/2019, canceling claims 1-32, and adding new claims 33-52 is acknowledged. 
Election/Restriction
Applicant's election without traverse of Group I, claims 33-46, drawn to a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides 16S rDNA promoter and a host cell expressing nucleic acid molecule of claim 33 and nucleic acid molecule of SEQ ID NO: 12 as species in the response filed on 01/12/2022 is acknowledged.  
Claims 47-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicants request for rejoinder is noted. However, current claims of elected Group I are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-46 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/486,526, filed on 04/18/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 10/18/2019 are accepted by the Examiner.


Claim Objections
Claims 33, 40, and 44 are objected to in the recitation “rDNA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 35 is objected to in the recitation “tetO2”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 36 is objected to in the recitation “GH023”, “A21”, “rpiL”, “B41”, “B40” and “C56”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

Claims 33 and  34 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The instant rejection is issued because of recent "Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products" updated Guidance of 2019-PEG. 

Based upon consideration of all of the relevant factors with respect to the claims as a whole, the factors weigh against something that is significantly more than a law of nature or product of nature and therefore the claims do not qualify as eligible subject matter. The rationale for this determination is explained below:
Claim 33 is drawn to under Broadest Reasonable Interpretation (BRI) – “an isolated nucleic acid molecule comprising an inducible synthetic promoter variant of the Bacteroides 16S rDNA promoter.
In this case, the recited “an isolated nucleic acid comprising an inducible synthetic promoter variant” is not markedly different in structure from a naturally occurring “an isolated nucleic acid comprising an inducible promoter” molecule because the words “isolated”, “synthetic” or “variant” does not add anything unless provided with a mutation at a specific position of said promoter, and a natural promoter can be inducible promoter. See Association for Molecular Pathology v. Myriad 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Genetics Inc. 106 USPQ2d 1972 (U.S. Supreme Court 2013). As such, the claimed recited “an isolated nucleic acid comprising an inducible promoter” is not markedly different in structure from a naturally occurring product and thus the claimed “an isolated nucleic acid comprising an inducible promoter” is not patent eligible subject matter.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Step 1) Are the claims directed to a process, machine, manufacture or composition of matter?
Yes, the claims are drawn to a composition of matter or manufacture (a product).
Step 2a, Prong 1) Does the claim recite an Abstract Idea, Law of Nature or Natural Phenomenon?
Yes, the claim 33 is drawn to a Natural Phenomenon and Law of Nature, “an isolated nucleic acid comprising an inducible promoter”, i.e. a natural inducible promoter under BRI. Thus, a naturally occurring “a natural inducible promoter” would meet the defined claim and render it non-patent eligible.
Step 2a, Prong 2) Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?
No, the claimed composition doesn’t improve any technology or technical field, apply or use the JE to effect to a particular application or apply/use the JE in some other meaningful way.
 Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
is not patent eligible.
Claim 34 is also not patent eligible for the same reason as discussed above for claim 33 because natural inducible promoter also comprises repressor response element or ribosomal binding site.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 33-34, 35, 36, 38-40, 41, 42-43 and 44-45 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Lu et al. (Gene expression in Bacteroides. WO 2016/201174 A2, publication 12/15/2016, claim 
The Broadest Reasonable Interpretation (BRI) of claims 33, 41 and 42, which are drawn to a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides 16S rDNA (synonym: rRNA because rDNA transcribed to rRNA) promoter, an expression vector cassette comprising said variant promoter and a cell modified for inducible gene expression comprising said nucleic acid molecule of claim 33.
Regarding claim 33-34, 35, 36, 38-39, 40, 41, 42-44, and 45, Lu et al. teach a nucleic acid molecule (see, pg 1, line 23-31, pg 8, line 3-20, pg 21, lines 7-23, pg 22, line 7-30, Fig. 1 A-C, and claim 1) comprising an inducible synthetic promoter variant or engineered promoter variant of Bacteroides, a ribosomal binding site (RBS) and further teach that the RBS is GH023, wherein said nucleic acid molecule is 16S rRNA inherently Bacteroides 16S rDNA promoter because 16S rRNA is transcribed from 16S rDNA (see, pg 9, line 30-34), i.e. if a prior art teach rRNA, that art is also inherently teach rDNA, similar to protein , RNA and DNA (see. Appendix A) that art inherently also teach rDNA. Lu et al. also teach that the inducible synthetic promoter variant operably linked to a nucleic acid encoding molecule of interest (protein) including therapeutic molecule (see, pg 3, line 21-22), RNA polymerase enzyme, recombinase enzyme or transcription factors proteins, which is the coding region as claimed meets the claims limitation of claims 38 and 39 (see, pg 13, line 13-20, pg 17, line 9-20). Lu et al. further teach expression cassette of integrase protein in Bacteroides thetaiotaomicron host cell chromosome for expression of protein of interest, and thus meets the limitation of claims 40 and 42 (pg 6, line 1-24, and Fig. 3C). Lu et al. also teach the nucleic acid comprising the variant inducible promoter of 16S rRNA having RBS tetracycline responsive promoter sequence, which includes tetracycline repressor protein (tetR), a tetracycline operator sequence (tetO) inherently a tetO2 repressor responsive element, wherein the tetO could be regarded as variant of tetO2 in the inducible variant promoter because claimed promoter is a inducible any variant promoter under BRI (see, pg 15, line 1-8), and indeed teach tetracycline repressor protein can bind tetO sequence (see, evidential reference Rodriguez-Garcia et al. Natural and synthetic tetracycline-inducible promoters for use in the antibiotic-producing bacteria. Nucleic Acids Research, 2005, 33(9), e87, 1-8), and Rodriguez-Garcia et al. teach tetO, tetO1 and tetO2 as tetracycline operator like sequence, which is in fact tetracycline response element (tetO2), see, abstract, and page 4, Col 2, para 1), and thus, meets the claim limitation of claim 35 under the inherency criteria of 102 rejection and under BRI. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. The rejection of claim 35 could be withdrawn by providing the sequence of the tetO2 in the promoter with sequence identification number (SEQ ID No). 
Regarding claims 41-43 and 45, Lu et al. indeed teach inducible promoter including tetracycline-regulated promoter, e.g. anhydrotetracycline (aTc)-responsive promoter, which include a tetracycline repressor protein (tetR) and a tetracycline operator sequence (tetO) and a tetracycline transactivator fusion protein (see, pg 15, line 1-7), and further teach a prokaryotic cell comprising the inducible promoter of Lu et al. (see, pg 16, line 10-14). 
Regarding claim 44, Lu et al. indeed teach induction of inducible promoter by using inducer to the cell including arabinogalactan, rhamnose, anhydrotetracycline and IPTG (pg 5, line 21-33, pg 6, line 25 -34, pg 14, line 4-33, and pg 15, line 22-34), 
 Because a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides of the claimed invention and that a nucleic acid molecule comprising an inducible In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Therefore, Lu et al. anticipate claims 33-36, 38-44 and 45 of the instant application as .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;

reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 33-36, 38-43 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Gene expression in Bacteroides. WO 2016/201174 A2, publication 12/15/2016, claim benefit of 62/173,481, filed on 06/10/2015, see PTO892) as applied to claims 33-34, 36, 38-40, 41, 42-43 and 44-45, and further in view of Rodriguez-Garcia et al. (Natural and synthetic tetracycline-inducible promoters for use in the antibiotic-producing bacteria. Nucleic Acids Research, 2005, 33(9), e87, 1-8).
The Broadest Reasonable Interpretation (BRI) of claims 33, 41 and 42, which are drawn to a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides 16S rDNA (synonym: rRNA because rDNA transcribed to rRNA) promoter, an expression vector cassette comprising said variant promoter and a cell modified for inducible gene expression comprising said nucleic acid molecule of claim 33.
Regarding claim 33-34, 35, 36, 38-39, 40, 41, 42-44, and 45, Lu et al. teach a nucleic acid molecule (see, pg 1, line 23-31, pg 8, line 3-20, pg 21, lines 7-23, pg 22, line 7-30, Fig. 1 A-C, and claim 1) comprising an inducible synthetic promoter variant or engineered promoter variant of Bacteroides, a ribosomal binding site (RBS) and further teach that the RBS is GH023, wherein said nucleic acid molecule is 16S rRNA inherently Bacteroides 16S rDNA promoter because 16S rRNA is transcribed from 16S rDNA (see, pg 9, line 30-34), i.e. if a prior art teach rRNA, that art is also inherently teach rDNA, similar to protein , RNA and DNA (see. Appendix A) that art inherently also teach rDNA. Lu et al. also teach that the inducible synthetic promoter variant tetracycline responsive promoter sequence, which includes tetracycline repressor protein (tetR), a tetracycline operator sequence (tetO) inherently a tetO2 repressor responsive element, wherein the tetO could be regarded as variant of tetO2 in the inducible variant promoter because claimed promoter is a inducible any variant promoter under BRI (see, pg 15, line 1-8), and indeed teach tetracycline repressor protein can bind tetO sequence (see, evidential reference Rodriguez-Garcia et al. Natural and synthetic tetracycline-inducible promoters for use in the antibiotic-producing bacteria. Nucleic Acids Research, 2005, 33(9), e87, 1-8), and Rodriguez-Garcia et al. teach tetO, tetO1 and tetO2 as tetracycline operator like sequence, which is in fact tetracycline response element (tetO2), see, abstract, and page 4, Col 2, para 1), and thus, meets the claim limitation of claim 35 under the inherency criteria of 102 rejection and under BRI. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. The rejection of claim 35 could be withdrawn by providing the sequence of the tetO2 in the promoter with sequence identification number (SEQ ID No). 
Regarding claims 41-43 and 45, Lu et al. indeed teach inducible promoter including tetracycline-regulated promoter, e.g. anhydrotetracycline (aTc)-responsive promoter, which include a tetracycline repressor protein (tetR) and a tetracycline operator sequence (tetO) and a 
Regarding claim 44, Lu et al. indeed teach induction of inducible promoter by using inducer to the cell including arabinogalactan, rhamnose, anhydrotetracycline and IPTG (pg 5, line 21-33, pg 6, line 25 -34, pg 14, line 4-33, and pg 15, line 22-34), 
 Because a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides of the claimed invention and that a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides of the reference is one and the same, Examiner takes the position that said nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides disclosed in the claimed invention is also disclosed in the reference inherently is a 16S rDNA promoter of Bacteroides as claimed in claim 33 (see, also Appendix A as evidence). Since the Office does not have the facilities for examining and comparing applicants' nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides with the nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Lu et al. do not teach the inducible promoter comprises tetracycline  repressor response element tetO2 for expression of  protein of interest (for claim 35).
However, Rodriguez-Garcia et al. teach tetO, tetO1 and tetO2 as tetracycline operator like sequence, which is in fact tetracycline response element (tetO2) as claimed (see, abstract, and page 4, Col 2, para 1), and substituting tetO with tetO2 is obvious.
Rodriguez-Garcia et al. clearly teach tetO, tetO1 and tetO2 as tetracycline operator like sequence, which is in fact tetracycline response element (tetO2) as claimed.
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date the invention was made by combining the teachings of Lu et al. and Rodriguez-Garcia et al. to use tetO2 as tetracycline operator like sequence, which is in fact tetracycline response element (tetO2) as claimed as taught by  Rodriguez-Garcia et al. and modify Lu et al. by substituting tetracycline response element  tetO with tetO2 for constructing a synthetic inducible promoter to express protein of interest in increased amount in view of the teachings of Lu et al. and Rodriguez-Garcia et al. to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress protein of interest in increased amount using a synthetic inducible promoter comprising tetracycline operator 
One of ordinary skilled in the art would have a reasonable expectation of success because Lu et al. could successfully produce a nucleic acid molecule comprising an inducible synthetic promoter variant or engineered promoter variant of Bacteroides, with a ribosomal binding site.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 37 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 33-36, 38-44 and 45 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656